                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                 No. 4:19-CV-98-FL
                                        )
                                        )
NORMAN CHOYCE,                          )
                                        )                    ORDER
          Plaintiff,                    )
                                        )
v.
                                        )
THE UNITED STATES OF                    )
AMERICA,                                )
                                        )
          Defendant.                    )
                                        )


      UPON CONSIDERATION OF the United States’ Unopposed Motion for a

One-Day Extension of time to file its Answer to Plaintiff’s Complaint, and the entire

record,

                                    13th day of September, 2019, that the
      IT IS HEREBY ORDERED on this ______

United States’ Motion for One-Day Extension of Time to File its Answer until

September 11, 2019 is GRANTED;

      THE CLERK’S OFFICE IS DIRECTED to file the Answer attached to the

United States’ motion and such filing shall be deemed timely filed as of September

11, 2019 in accord with this Order extending time to file.

      SO ORDERED.

                                 ________________________________
                                 LOUISE W. FLANAGAN
                                 United States District Judge

                                          1
